Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claims 2 – 20 (renumbered 1 – 19) are allowed.




Examiner’s note
In response to approval of terminal disclaimer filed on 11/03/2021, obviousness double patenting issue with application no. 13/670,606 (now patent 9,332,518), application no. 15/016,490 (now patent 10,123,238) and application no. 16/152,988 (now patent 10,701,595) has been withdrawn.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 11/03/2021 have been fully considered. The amendments and arguments submitted by the applicant for independent claims 2, 11 and 20 have overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claims 2, 11 and 20 are therefore allowable.
 a circuit switched (CS) service from the second communication network via a server selected by a network node residing in a first communication network based on an identity of the server sent by the user equipment, wherein a request including information indicating the identity of the server serving the user equipment in the second communication network, for establishing the CS service is sent by the user equipment to the network node, as substantially described in the independent claims 2, 11 and 20. The amended limitations, in combination with the remaining limitations of the independent claims 2, 11 and 20 are not taught nor suggested by the prior arts of record. Claims 3 – 10 depend on claim 2 and claims 12 – 19 depend on claim 11. Therefore, dependent claims 3 – 10 and 12 – 19 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474